Citation Nr: 1507487	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits. 


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to September 1968.  He was awarded the Vietnam Campaign Medal, among other decorations.  The appellant is an attorney who represented the Veteran before the VA until February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 RO decision which awarded a total disability rating for purposes of individual unemployability due to service-connected disabilities and declined to withhold any attorney fees from the monetary award.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify both the appellant and the Veteran if further action is required on either party's part.


REMAND

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  A claim involving attorney's fees is a "contested claim" due to the possibility that VA may be required to withhold attorney's fees out of the Veteran's past due benefits.  Thus, both the attorney and the Veteran have a substantial interest in the outcome of this appeal.  

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

Review of the record reflects that the contested claims procedures have not been met.  A statement of the case was issued to the appellant in October 2012.  However, no copy of the statement of the case has been provided to the Veteran.  Similarly, no copy of the appellant's substantive appeal has been provided to the Veteran.  

Thus, the Board concludes that the case must be remanded to ensure that the contested claims procedures have been followed.  

Accordingly, to ensure full compliance with due process requirements set forth in the regulations cited above, the case is REMANDED to the RO, via the AMC, for the following development: 

1.  The AMC should review the claims file and ensure that all contested claims procedures have been followed.  The AMC should furnish the Veteran with a copy of the October 2012 statement if the case and with a copy of the appellant's November 2012 substantive appeal and the accompanying written argument of the same date.

2.  If any response containing new evidence and/or argument is received from the Veteran, or if new evidence and/or argument is received from the Veteran, the AMC should provide a copy of such evidence/argument to the appellant and then again review the record.  If the benefit sought on appeal remains denied, the Veteran and the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 


The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112).




	                  _________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


